BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                 No. 14-14-00715-CV

                                 Marshaun Robinson

                                         v.

                       Texas Board Pardons and Paroles

        (No. 2014-34153 IN 61ST DISTRICT COURT OF HARRIS COUNTY)


  TYPE OF FEE         CHARGES         PAID/DUE           STATUS           PAID BY
SUPP CLK RECORD        $20.00         11/05/2014        INDIGENT            ANT
     FILING            $175.00        09/04/2014        NOT PAID            ANT
STATEWIDE EFILING      $20.00         09/04/2014        NOT PAID            ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                  are $215.00.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                              IN TESTIMONY WHEREOF, witness
                                              my hand and the Seal of the COURT
                                              OF APPEALS for the Fourteenth District
                                              of Texas, January 29, 2015.